DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-13, the prior art does not teach “…a signal delay circuit configured to receive a window signal corresponding to one cycle of a data clock received together with image data and to generate a plurality of delay signals and a plurality of inverse delay signals by delaying the window signal; a pulse generating circuit configured to generate a plurality of sub-signals, each having one pulse by respectively combining the plurality of delay signals and the plurality of inverse delay signals; and a signal combination circuit configured to generate a driving clock for driving a pixel using the plurality of sub-signals.”
Regarding claims 14-20, the prior art does not teach “…generating a second clock having a target frequency corresponding to P times the frequency of a first clock (where P is a natural number of 1 or higher), the clock generating circuit comprising: a signal delay circuit configured to receive a window signal having a pulse corresponding to one cycle of the first clock and to generate a plurality of delay signals and a plurality of inverse delay signals by delaying the window signal; a pulse generating circuit configured to generate a plurality of sub-signals, each having one pulse by respectively combining the plurality of delay signals and the plurality of inverse delay signals; and a signal combination circuit configured to generate one clock using the plurality of sub-signals and output the one clock as the second clock, wherein the signal delay circuit repeatedly adjusts a delay time for the window signal until the frequency of the one clock reaches the target frequency.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ma [2016/0284263], Hegyi et. al. [2016/0123811], Kim et. al. [2020/0403131], Huang [2020/0105211], Kim [2020/0035187], Wang et. al. [2018/0286336].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625